             THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                     ASHEVILLE DIVISION
          CRIMINAL CASE NO. 2:07-cr-00002-MR-WCM-3


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
     vs.                        )                  ORDER
                                )
GREGORY MICHAEL McMAHAN,        )
                                )
                   Defendant.   )
_______________________________ )

     THIS MATTER is before the Court on the Defendant’s letter, which the

Court construes as a motion for compassionate release [Doc. 101]. The

Government opposes the Defendant’s motion. [Doc. 105].

I.   BACKGROUND

     In October 2007, the Defendant Gregory Michael McMahan was

convicted of one count of possession of pseudoephedrine with intent to

manufacture   methamphetamine      and   one   count   of   conspiracy   to

manufacture, distribute, or possess with intent to distribute or dispense

methamphetamine. The Court sentenced him to a total of 262 months of

imprisonment and a term of eight years of supervised release. [Doc. 48].

The Defendant is currently housed at FCI Butner Medium I, and his projected




     Case 2:07-cr-00002-MR-WCM Document 108 Filed 09/23/20 Page 1 of 8
release date is July 18, 2026.1 The Defendant now seeks a reduction in his

sentence pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) due to a number of chronic

medical conditions. [Doc. 101].

II.      DISCUSSION

         Section 3582(c)(1)(A), as amended by The First Step Act of 2018, Pub.

L. No. 115-391, 132 Stat. 5194, 5239 (Dec. 21, 2018), permits a defendant

to seek a modification of his sentence for “extraordinary and compelling

reasons,” if the defendant has “fully exhausted all administrative rights to

appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s

behalf or the lapse of 30 days from the receipt of such a request by the

warden of the defendant’s facility, whichever is earlier.”              18 U.S.C. §

3582(c)(1)(A). Here, the Government concedes that the Defendant has

exhausted the necessary administrative remedies. Accordingly, the Court

will proceed to address the merits of the Defendant’s motion.

         As is relevant here, the Court may reduce a defendant’s sentence

under § 3582(c)(1)(A)(i) “extraordinary and compelling reasons” if “such

reduction is consistent with applicable policy statements issued by the



1   See https://www.bop.gov/inmateloc/ (last visited Sept. 22, 2020).


                                              2



        Case 2:07-cr-00002-MR-WCM Document 108 Filed 09/23/20 Page 2 of 8
Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A)(i). The Court must also

consider the factors set forth in 18 U.S.C. § 3553(a), to the extent that such

factors are applicable. Id.

      Sentencing Guidelines § 1B1.13 is the Sentencing Commission’s

policy statement applicable to compassionate release reductions.2                     See

U.S.S.G. § 1B1.13. As is pertinent here, this policy statement provides that

the Court may reduce a term of imprisonment after considering the § 3553(a)

factors if the Court finds that (1) “[e]xtraordinary and compelling reasons

warrant the reduction;” (2) “[t]he defendant is not a danger to the safety of

any other person or to the community, as provided in 18 U.S.C. § 3142(g);”

and (3) “[t]he reduction is consistent with this policy statement.” U.S.S.G. §

1B1.13.




2  The policy statement refers only to motions filed by the BOP Director. That is because
this policy statement was last amended on November 1, 2018, and until the enactment of
the First Step Act on December 21, 2018, defendants were not permitted to file motions
under § 3582(c). See First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194, 5239.
In light of the statutory requirement that any sentence reduction be “consistent with
applicable policy statements issued by the Sentencing Commission,” § 3582(c)(1)(A), and
the lack of any plausible reason to treat motions filed by defendants differently from
motions filed by BOP, the Court concludes that this policy statement applies to motions
filed by defendants under § 3582(c)(1)(A) as well. See United States v. Taylor, -- F. App’x
--, 2020 WL 5412762 (4th Cir. Sept. 9, 2020) (reversing denial of defendant’s
compassionate release motion where district court failed to consider the policy statement
set forth in § 1B1.3 and its comments).

                                            3



     Case 2:07-cr-00002-MR-WCM Document 108 Filed 09/23/20 Page 3 of 8
      The application note to § 1B1.13 specifies the types of circumstances

that qualify as “extraordinary and compelling reasons.” First, the defendant’s

medical condition can qualify as a basis for relief if the defendant is “suffering

from a terminal illness,” such as “metastatic solid-tumor cancer, amyotrophic

lateral sclerosis (ALS), end-stage organ disease, [or] advanced dementia,”

U.S.S.G. § 1B1.13, cmt. n.1(A)(i). The defendant’s medical condition can

also qualify as an extraordinary and compelling reason if the defendant is:

            (I) suffering from a serious physical or medical
            condition,

            (II) suffering from a serious functional or cognitive
            impairment, or

            (III) experiencing deteriorating physical or mental
            health because of the aging process, that
            substantially diminishes the ability of the defendant
            to provide self-care within the environment of a
            correctional facility and from which he or she is not
            expected to recover.

U.S.S.G. § 1B1.13, cmt. n.1(A)(ii).

      Here, the Defendant asserts that a compassionate release is

warranted due to various medical conditions. Specifically, he asserts that he

is awaiting surgery for the repair of multiple hernias; that he has an

unidentified mass on his left kidney; and that he has fungus in his esophagus,

which causes further medical issues. While the Court does not intend to

                                        4



     Case 2:07-cr-00002-MR-WCM Document 108 Filed 09/23/20 Page 4 of 8
diminish the seriousness of the Defendant’s medical conditions, none of the

conditions identified is terminal or debilitating. The BOP medical records

provided by the Government indicate that the Defendant is receiving

appropriate medical treatment at Butner. The issues with his esophagus

appear to be well-controlled.      [See Doc. 105-1 at 77]. Additionally, the

Defendant’s hernia was surgically repaired since the filing of his motion. [Id.

at 26-27]. The medical team at Butner is monitoring the kidney mass, but it

is very small (approximately 7 mm) and it is not causing discomfort. [Id. at

75-79].

      The Defendant does not specifically reference the current COVID-19

pandemic in his motion. Even if he did, however, that would not change the

Court’s analysis. As the Court of Appeals for the Third Circuit recently noted,

“the mere existence of COVID-19 in society and the possibility that it may

spread to a particular prison alone cannot independently justify

compassionate release, especially considering BOP's statutory role, and its

extensive and professional efforts to curtail the virus's spread.”         United

States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020).3       For all these reasons,


3See generally Federal Bureau of Prisons, COVID-19 Action Plan (Mar. 13, 2020, 3:09
PM), https://www.bop.gov/resources/news/20200313_covid19.jsp.


                                        5



     Case 2:07-cr-00002-MR-WCM Document 108 Filed 09/23/20 Page 5 of 8
the Court concludes that the Defendant has failed to establish an

“extraordinary and compelling reason” for a sentence reduction under §

3582(c)(A)(1)(i).

      Even if the Defendant could establish an extraordinary and compelling

reason for his release, the Court would still deny the Defendant’s motion

because it appears that the Defendant would continue to pose a danger to

public safety if released. Under the applicable policy statement, the Court

must deny a sentence reduction unless it determines the defendant “is not a

danger to the safety of any other person or to the community.” USSG §

1B1.13(2). Additionally, this Court must consider the § 3553(a) factors, as

“applicable,” as part of its analysis. See § 3582(c)(1)(A); United States v.

Chambliss, 948 F.3d 691, 694 (5th Cir. 2020).

      Here, the Defendant’s current sentence is sufficient but not greater

than necessary given the nature of his criminal conduct. He and his co-

defendants were caught in the Nantahala National Forest in a vehicle

containing supplies used to cook methamphetamine. [Doc. 104 at 4]. The

Defendant admitted to producing methamphetamine at another location,

where law enforcement officers later located chemicals and other items used

to produce methamphetamine. [Id. at 4-5]. The site was toxic, so the SBI


                                     6



     Case 2:07-cr-00002-MR-WCM Document 108 Filed 09/23/20 Page 6 of 8
had to contract with a hazardous materials disposal company to clean the

area and dispose of the chemicals. [Id. at 5].

      Additionally, the Defendant has a significant criminal history.       At

sentencing he had 18 criminal history points, well in excess of what was

required for him to attain criminal history category VI. [Doc. 104 at 14]. His

prior convictions include first-degree burglary while armed with a firearm,

first-degree escape from a county jail that involved assaulting a guard, felony

breaking and entering, and felony possession of methamphetamine. He also

has a history of violating the conditions of probation, including drug use and

repeated failure to report to his probation officer. [Id. at 8-12].

      Further, the Defendant has incurred a number of disciplinary

infractions at BOP since his conviction, including multiple occasions of

fighting or assaulting others; possessing a dangerous weapon; possessing

drugs, alcohol, or other intoxicants; and threatening or being insolent toward

staff members. [Doc. 105-2 at 1-5]. His conduct while at BOP demonstrates

the continued need for punishment in order to promote respect for the law,

to afford adequate deterrence to criminal conduct, and to protect the public

from further crimes of the Defendant.




                                        7



     Case 2:07-cr-00002-MR-WCM Document 108 Filed 09/23/20 Page 7 of 8
     For all these reasons, the Court finds that there are no “extraordinary

and compelling reasons” for the Defendant’s release and that analysis of the

relevant § 3553(a) factors weigh in favor of his continued incarceration.

     IT IS, THEREFORE, ORDERED that the Defendant’s letter, which the

Court construes as a motion for compassionate release [Doc. 101], is

DENIED.
                               Signed: September 23, 2020
     IT IS SO ORDERED.




                                        8



    Case 2:07-cr-00002-MR-WCM Document 108 Filed 09/23/20 Page 8 of 8
